Name: Commission Regulation (EEC) No 2794/83 of 6 October 1983 on the sale on the internal market of 450 000 tonnes of common wheat of bread-making quality held by the Italian intervention agency and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/ 18 Official Journal of the European Communities 7 . 10 . 83 COMMISSION REGULATION (EEC) No 2794/83 of 6 October 1983 on the sale on the internal market of 450 000 tonnes of common wheat of bread-making quality held by the Italian intervention agency and amending Regulation (EEC) No 1687/76 these terms must permit some relaxation in the cereal market but not allow it to deteriorate ; whereas, more ­ over, the fixing of special price terms means that provision should be made for the lodging of security to ensure that operators benefiting from them put the cereals to the use intended ; Whereas, in order to facilitate surveillance of the use made of the cereals to be sold by the Italian interven ­ tion agency, the minimum quantity for which tenders may be made should be set at 200 tonnes ; Whereas, moreover, as far as surveillance is concerned, the provisions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (*), as last amended by Regulation (EEC) No 1 657/83 (*), are applicable ; whereas, however, these provisions should in this instance be strengthened ; whereas systematic checking of records should be specified and also inspections on the spot, these last possibly on a random basis ; whereas, moreover, provision should be made for the cereals in question to be treated in such a way that they can be identified ; Whereas, in view of the special use to which the cereals to be sold under this Regulation are to be put, the Annex to Regulation (EEC) No 1687/76 should be supplemented ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 8 (4) thereof, Having regard to Council Regulation (EEC) No 1322/83 of 26 May 1983 on the transfer of 550 000 tonnes of common wheat of bread-making quality by the French and German intervention agencies (3), and in particular Article 1 (6) thereof, Whereas fodder grains in Italy are in short supply and this has caused prices to rise to particularly high levels ; whereas this situation is putting stockrearing enterprises, particularly in the poultry sector, in an economically precarious position ; Whereas the sale of certain quantities of common wheat of bread-making quality, intended for use in animal feed, which have been transferred pursuant to Regulation (EEC) No 1322/82, would improve the situation of these undertakings ; whereas, however, in view of the special difficulties of the poultry sector, which depends largely on the direct use of cereals, these being of particular importance because of the large quantities that are required in the feed of poultry, provisions should be laid down ensuring that a propor ­ tion of the quantities sold goes to this sector to be used in this way ; Whereas it is appropriate that the provisions of Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (4) should apply to this sale , subject, however, to certain special provisions designed to ensure that the objective of the operation is attained ; Whereas , in particular, the planned use of the cereals requires the setting of special price terms ; whereas HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall sell , on the internal market by invitation to tender, 450 000 tonnes of common wheat of bread-making quality transferred, pursuant to Regulation (EEC) No 1322/83 , with a view to its use in animal feed . The provisions of Regulation (EEC) No 1836/82 shall be applicable without preju ­ dice to the provisions of this Regulation . o OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 138 , 27. 5 . 1983, p. 63 . 4) OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 190, 14. 7 . 1976, p. 1 . Is) OJ No L 162, 22 . 6 . 1983 , p. 10 . 7. 10 . 83 Official Journal of the European Communities No L 274/ 19 Moreover, to facilitate verification of use in animal feed, the intervention agency concerned shall colour the product so that it can be identified. Colouring must be carried out at minimum expense . Article 6 When setting additional terms and conditions of sale compatible with the provisions of this Regulation, the Italian intervention agency, may inter alia impose a time limit for the use of common wheat sold pursuant to Articles 1 and 2. Article 7 Regulation (EEC) No 1687/76 is hereby amended as follows : In Part II of the Annex, 'Products subject to a use and/or destination other than that mentioned under I ', the following point 19 and footnote relating thereto are added : ' 19 . Commission Regulation (EEC) No 2794/S3 of 6 October 1983 on the sale on the internal market of 450 000 tonnes of common wheat of bread-making quality held by the Italian intervention agency (19). On the dispatch of common wheat for proces ­ sing :  section 104 : "For processing" (Article 1 of Regulation (EEC) No 2794/83 or, if appro ­ priate, Article 2 thereof),  section 1 06 : the date on which the common wheat was withdrawn from inter ­ vention . Article 2 The Italian intervention agency is authorized to open, as part of the sale specified in Article 1 , a special tendering procedure for a quantity of 40 000 tonnes to be used exclusively as direct poultry feed. Any operator undertaking to respect the prescribed use must have access to the tendering procedure. Article 3 1 . By way of derogation from the provisions of Article 5 ( 1 ) and (2) of Regulation (EEC) No 1836/82, successful tenders must be equivalent to at least :  200 ECU per tonne in October 1983 ,  in the following months, that price augmented by the relevant amount of the monthly increase in the reference price. 2. By way of derogation from Article 3 of Regula ­ tion (EEC) No 1836/82, tenders must, to be eligible for consideration, be for a quantity of at least 200 tonnes. Article 4 Without prejudice to Article 13 (2) of Regulation (EEC) No 1836/82, where the price offered is less than the reference price applicable on the closing date for the submission of tenders, plus 1 % , the tender shall not be valid unless the tenderer shows that he has lodged security for an amount equal to the difference between the two prices . This security shall be released only in respect of those quantities which the successful tenderer shows to have been used for animal feed, and, in the case of sales under Article 2, as direct feed for poultry. Article 5 The control referred to in Article 2 of Regulation (EEC) No 1687/76 must include systematic inspection of the accounts and on-the-spot inspections. The latter may, if appropriate, be conducted on a random basis . ( 19) OJ No L 274, 7. 10 . 1983, p. 18 . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 October 1983 . For the Commission Poul DALSAGER Member of the Commission